Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
The Amendment filed on October 5, 2022 has been received and entered. Claims 1, 6, 11, 16, 21, and 24 have been amended. Claims 10, 20, and 25 have been canceled. Claims 1-9, 11-19, and 21-24 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 10/7/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior patent No. 11,269,869 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2022 and 9/02/2022 have been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 7, 11, 16, 17, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Virtuoso et al. (U.S. Pat. No. 10,909,114) in view of Amiri et al. (U.S. Pat. Pub. 2004/0133538).

Referring to claim 1, Virtuoso et al. teaches a method performed by a database platform executing instructions on at least one hardware processor, the method comprising: 
receiving a query comprising one or more predicates (a query received from a client, see Virtuoso et al., Col. 10, line 11, query predicates, see Virtuoso et al., Col. 14, line 66), 
identifying, based on metadata that summarizes the data in the external table, one or more partitions of the external table to be scanned for data satisfying the one or more predicates (As indicated at 920, partition(s) that are predicted to exist in the database table to perform a query to the database table may be identified, in some embodiments. For example, in some embodiments, partitions to be evaluated to perform the query may be identified by identifying whether the partition boundaries of a partition can satisfy the query (e.g., can the boundaries of time values in a partition satisfy a time value predicate in the query, such as does a partition contain time values less than X and greater than Y). The prediction of partitions may be based on generating a list of likely partitions according to the partitioning scheme (e.g., using the period and frequency to determine a number and respective partition boundaries that should exist according to the partitioning scheme), see Virtuoso et al., Col. 17, lines 1-14, wherein the partition boundary is the metadata); 
identifying, from the one or more identified partitions, data satisfying the one or more predicates (As indicated at 930, some partition(s) may be identified to prune based on the query, in some embodiments. As noted above, pruning predicted partitions may remove predicted partitions that cannot satisfy the query (whether or not the predicted partitions actually exist). If as indicated by the positive exit from 930, partition(s) need to be pruned, then as indicated at 940, those identified partitions to be pruned may be removed from a plan to perform the query, see Virtuoso et al., Col. 17, lines 15-22); 
sending a response to the query to the client (Clients 250 may convey network-based services requests ( e.g., queries or other access requests directed to data in data storage service(s) 230, …) to and receive responses from provider network regions 200 via network, see Virtuoso et al., Col. 9, lines 54-59), the response comprising the data satisfying the one or more predicates (The database table may be invoked as part of an operation to manipulate the results taken from the database table (e.g., a filter to return results that satisfies a predicate), see Virtuoso et al., Col. 14, lines 60-63).
However, Virtuoso et al. does not explicitly teach 
the query directed at least to data in an external table that is stored in an external storage platform that is external to the database platform;
generating a materialized view over the external table;
storing the materialized view in an internal storage platform that is internal to the database platform; and
the response further comprising data from the stored materialized view.
Amiri et al. teaches 
the query directed at least to data in an external table (if a hit did not occur at block 802, then control is passed to a function block 804 to execute the query remotely, see Amiri et al., Para. 75) that is stored in an external storage platform that is external to the database platform (system includes a remote server having a complete database, a local database on an edge server including a subset of the complete database, see Amiri et al., Para. 11);
generating a materialized view over the external table (The cache utilizes a local database engine to maintain partial but semantically consistent "materialized views" of previous query results, see Amiri et al., Para. 27);
storing the materialized view in an internal storage platform that is internal to the database platform (Turning now to FIG. 6, a cache table structure is indicated generally by the reference numeral 600. The cache table structure 600 shows a particular example of two queries over the same data table, here called "employee", and shows how their results data structures 601, 602 are stored in the same local table 603 in the edge database cache, see Amiri et al., Para. 67, Query results received from the origin server are inserted into the local database. The results of queries made to the same base table are inserted into the same locally cached version of the base table, see Amiri et al., Para. 86); and
the response further comprising data from the stored materialized view (A exemplary corresponding method for a local server to satisfy a database query meant for at least one remote server includes dynamically caching results of previous database queries of the remote server, associating a local database with the local server, storing a plurality of the caching results in shared tables in the local database, and using the plurality of the caching results in satisfying a new database query with the local server, see Amiri et al., Para. 13, cached containment-checkable query can satisfy any subsequent query whose results can be proved to be a subset of the cached query's results, see Amiri et al., Para. 48).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Virtuoso et al., to have the query directed at least to data in an external table that is stored in an external storage platform that is external to the database platform; generating a materialized view over the external table; storing the materialized view in an internal storage platform that is internal to the database platform; and the response further comprising data from the stored materialized view, as taught by Amiri et al., to have the cache to be efficient in storage overhead and in consistency maintenance (Amiri et al., Para. 9).
	As to claim 6, Virtuoso et al. teaches the metadata further summarizes data in an internal table that is stored in an internal storage platform that is internal to the database platform; and the method further comprises: identifying, based on the metadata, one or more partitions of the internal table to be scanned for data satisfying the one or more predicates; identifying, from the one or more identified partitions of the internal table, second data satisfying the one or more predicates; and including the second data in the response to the query (As indicated at 920, partition(s) that are predicted to exist in the database table to perform a query to the database table may be identified, in some embodiments. For example, in some embodiments, partitions to be evaluated to perform the query may be identified by identifying whether the partition boundaries of a partition can satisfy the query (e.g., can the boundaries of time values in a partition satisfy a time value predicate in the query, such as does a partition contain time values less than X and greater than Y). The prediction of partitions may be based on generating a list of likely partitions according to the partitioning scheme (e.g., using the period and frequency to determine a number and respective partition boundaries that should exist according to the partitioning scheme), see Virtuoso et al., Col. 17, lines 1-14, wherein the partition boundary is the metadata).	As to claim 7, Virtuoso et al. teaches receiving a notification that a modification has been made to the external table (Managed query agent 512 may send query status 546 to query tracker 340 which may report query status 548 in response to get query status 546 request, sending a response 550 indicating the query status 550, see Virtuoso et al., Col. 12, lines 24-28); and refreshing the metadata in response to the modification being made to the external table (query tracker 340 may maintain a database or other set of tracking information based on updates received from different managed query service agents implemented on provisioned computing resources (e.g., computing clusters as discussed below with regard to FIGS. 5-6), see Virtuoso et al., Col. 10, lines 43-48).
	Referring to claim 11, Virtuoso et al. teaches a database platform comprising: at least one hardware processor (one or more processors, see Virtuoso et al., Col. 18, line 9); and one or more non-transitory computer-readable storage media (computer-readable storage medium, see Virtuoso et al., Col. 18, lines 10-11) containing instructions that, when executed by the at least one hardware processor, cause the database platform to perform operations, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 16 is rejected under the same rationale as stated in the claim 6 rejection.

Claim 17 is rejected under the same rationale as stated in the claim 7 rejection.
	
	Referring to claim 21, Virtuoso et al. teaches one or more non-transitory computer-readable storage media (computer-readable storage medium, see Virtuoso et al., Col. 18, lines 10-11) containing instructions that, when executed by at least one hardware processor of a database platform, cause the database platform to perform operations, which recites the corresponding limitations as set forth in claim 1 above; therefore, it is rejected under the same subject matter.

Claim 24 is rejected under the same rationale as stated in the claim 6 rejection.

Claims 2, 3, 12, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Virtuoso et al. (U.S. Pat. No. 10,909,114) in view of Amiri et al. (U.S. Pat. Pub. 2004/0133538) as applied to claims 1, 6, 7, 11, 16, 17, 21 and 24 above, and in further view of Sammer et al. (U.S. Pat. No. 11,294,941).
	As to claim 2, Virtuoso et al. teaches generating a query plan based on the query (initiate execution of the query 538 at the provisioned cluster 510… generate a query
execution plan and execute the query 544 with respect to data set(s) 520 according to the query plan, see Virtuoso et al., Col. 12, lines 14-24).
However, Virtuoso et al. as modified does not explicitly teach the query plan comprising a plurality of discrete subtasks, the plurality of discrete subtasks comprising instructions to scan the identified one or more partitions of the external table for data satisfying the one or more predicates; and assigning, based on the metadata, the plurality of discrete subtasks to one or more nodes in an execution platform.
Sammer et al. teaches the query plan comprising a plurality of discrete subtasks (the search head 504 can generate sub-queries for the search nodes 506. Each sub-query or instructions for a particular search node 506 generated for the search nodes 506 can identify the buckets that are to be searched, see Sammer et al., Col. 80, lines 52-56), the plurality of discrete subtasks comprising instructions to scan the identified one or more partitions of the external table for data satisfying the one or more predicates (the data store catalog 220 provides the search head 504 with an identification of data that satisfies at least a portion of the query. As described herein, in response to the request from the search head 504, the data store catalog 220 can be used to identify and return identifiers of buckets in common storage 216 and/or location information of data in common storage 216 that satisfy at least a portion of the query or at least some filter criteria (e.g., buckets associated with an identified tenant or partition or that satisfy an identified time range, etc.), see Sammer et al., Col. 79, lines 40-49); and assigning, based on the metadata, the plurality of discrete subtasks to one or more nodes in an execution platform (the manner of processing the subset of data. Accordingly, the instructions can provide the search nodes 506 with the relevant information to execute their particular portion of tl1e query, see Sammer et al., Col. 80, lines 57-60).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Virtuoso et al. as modified, to have the query plan comprising a plurality of discrete subtasks, the plurality of discrete subtasks comprising instructions to scan the identified one or more partitions of the external table for data satisfying the one or more predicates; and assigning, based on the metadata, the plurality of discrete subtasks to one or more nodes in an execution platform, as taught by Sammer et al., to have computational efficiency of searching large amounts of data can be improved (Sammer et al., Col. 32, lines 64-65).
	As to claim 3, Virtuoso et al. as modified teaches reading the metadata to determine whether a first partition is stored in a cache of any of a plurality of nodes of the execution platform (The search manager 514 (or cache manager 516) can maintain or retrieve from search nodes 506 information identifying, for each relevant search node 506, what buckets are copied within local cache of the respective search nodes 506, see Sammer et al., Col. 41, lines 28-32); and assigning, in response to the first partition being stored in the cache of a first node of the execution platform, a task to the first node, the task instructing the first node to scan the first partition (In the event that the search manager 514 determines that a search node 506 assigned to execute a search has within its data store or local cache a copy of an identified bucket, the search manager 514 can preferentially assign the search node 506 to search that locally-cached bucket, see Sammer et al., Col. 41, lines 32-36).

Claim 12 is rejected under the same rationale as stated in the claim 2 rejection.

Claim 13 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 22 is rejected under the same rationale as stated in the claim 2 rejection.

Claims 4, 5, 14, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Virtuoso et al. (U.S. Pat. No. 10,909,114) in view of Amiri et al. (U.S. Pat. Pub. 2004/0133538) as applied to claims 1, 6, 7, 11, 16, 17, 21 and 24 above, and in further view of Krishnaprasad et al. (U.S. Pat. Pub. 2007/0011167).
	As to claim 4, Virtuoso et al. as modified does not explicitly teach the external table is based on a source directory of the external storage platform.
	However, Krishnaprasad et al. teaches the external table is based on a source directory of the external storage platform (a folder from a file system directory is constrained to containing only data from files that conform to a particular XML schema, and all the data from files that conform to that particular schema is mapped to a particular database table, see Krishnaprasad et al., Para. 14)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Virtuoso et al. as modified, to have the external table is based on a source directory of the external storage platform, as taught by Krishnaprasad et al., to have more efficient than execution of the original query (Krishnaprasad et al., Para. 13).
	As to claim 5, Virtuoso et al. as modified the source directory comprises a hierarchical structure of storage locations in which data of the external table is stored in the external storage platform; and the storage locations define a plurality of partitions of the external table, the plurality of partitions of the external table comprising the identified one or more partitions of the external table (see Krishnaprasad et al., FIG. 1A).
Claim 14 is rejected under the same rationale as stated in the claim 4 rejection.

Claim 15 is rejected under the same rationale as stated in the claim 5 rejection.

Claim 23 is rejected under the same rationale as stated in the claim 4 rejection.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Virtuoso et al. (U.S. Pat. No. 10,909,114) in view of Amiri et al. (U.S. Pat. Pub. 2004/0133538) as applied to claims 1, 6, 7, 11, 16, 17, 21 and 24 above, and in further view of Feng et al. (U.S. Pat. Pub. 2009/0144338).
	As to claim 8, Virtuoso et al. as modified does not explicitly teach refreshing, in response to a threshold number of modifications being made to the external table, the metadata to reflect the modifications.
	However, Feng et al. teaches refreshing, in response to a threshold number of modifications being made to the external table, the metadata to reflect the modifications (After a threshold number of writes is reached, the storage unit 20 sends a request for the ownership to the current master (say, "east coast")… the request is just a write to the "master" field of the record 50 with the new value "west coast", see Feng et al., Para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Virtuoso et al. as modified, to have refreshing, in response to a threshold number of modifications being made to the external table, the metadata to reflect the modifications, as taught by Feng et al., to have an improved database system using dynamic mastership (Feng et al., Para. 7).

Claim 18 is rejected under the same rationale as stated in the claim 8 rejection.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Virtuoso et al. (U.S. Pat. No. 10,909,114) in view of Amiri et al. (U.S. Pat. Pub. 2004/0133538) as applied to claims 1, 6, 7, 11, 16, 17, 21 and 24 above, and in further view of Sundaravaradan et al. (U.S. Pat. Pub. 2017/0116130).
	As to claim 9, Virtuoso et al. as modified does not explicitly teach storing the metadata in a partition storage object on a shared storage platform associated with the database platform.
However, Sundaravaradan et al. teaches storing the metadata in a partition storage object on a shared storage platform (the illustrated metadata is stored in a shared data structure for multiple tenants, see Sundaravaradan et al., Para. 84) associated with the database platform (system 16 is configured to maintain various metadata in order to provide cache 118, see Sundaravaradan et al., Para. 6. FIG. 2 illustrates exemplary embodiments of an MTS 16… a system database 106, see Sundaravaradan et al., Para. 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Virtuoso et al. as modified, to have storing the metadata in a partition storage object on a shared storage platform associated with the database platform, as taught by Sundaravaradan et al., to improve performance of web applications while maintaining proper visibility scope for cached data (Sundaravaradan et al., Para. 14).

Claim 19 is rejected under the same rationale as stated in the claim 9 rejection.

Response to Argument
	Applicant’s remarks filed on 10/05/2022 have been considered but they are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168